          Case 4:21-cv-00326-JM Document 16 Filed 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


RONNIE LEBLANC                                                             PLAINTIFF


VS.                             CASE NO. 4:21CV00326 JM

SPECK CABINETS INC. and
ROBERT SCOTT SPECK                                                         DEFENDANTS



                                            ORDER

       Pending is the parties’ joint motion for approval of settlement. (Docket #12). The

settlement agreement appears fair and reasonable. Applying the lodestar method, the Court

awards $1,500 in attorneys’ fees and costs. Accordingly, the settlement is APPROVED. This

case is dismissed WITH PREJUDICE. The Clerk is directed to close the case.

       IT IS SO ORDERED this 20th day of August, 2021.


                                                    ____________________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
